Citation Nr: 0024375	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-15 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for status post 
partial medial and lateral meniscectomy of the right knee, 
with ruptured anterior collateral ligament, currently rated 
10 percent disabling.

2.  Entitlement to an increased rating for status post 
partial medial and lateral meniscectomy of the left knee, 
with anterior collateral ligament repair, currently rated 10 
percent disabling.

3.  Entitlement to a compensable rating for left knee 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
September 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Montgomery Regional Office (RO) rating decisions which, in 
June 1998, denied increased (compensable) ratings for the 
service-connected left and right knee disabilities, and in 
December 1998, granted service connection for left knee 
arthritis, assigning it a noncompensable rating.  Although 
the rating of each knee disability (but not left knee 
arthritis) was increased from 0 to 10 percent by RO rating 
decision in December 1998, the increased rating claims remain 
in controversy where less than the maximum available benefit 
is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
April 2000, the case was remanded to the RO, and a hearing 
was held at the RO in July 2000. 


REMAND

The veteran's increased rating claims are well grounded as 
they are capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This is based on his assertion that 
the impairment resulting from his knee disabilities has 
increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992); the claim for a compensable rating for left 
knee arthritis is well grounded as it stems from the rating 
initially assigned at the time of the grant of service 
connection.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  If a 
claim is well grounded, VA has a duty to assist in developing 
facts pertinent to the claim to include a thorough 
contemporaneous VA examination.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A VA orthopedic examination was most recently performed in 
September 1998, addressing both objective and subjective 
manifestations of the disabilities involving each of the 
veteran's knees; the examination report indicates that the 
claims file was not available for the examiner's review in 
conjunction with the examination.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  While the pertinent VA 
regulations do not give past medical reports precedence over 
current findings, a rating specialist should review the 
entire recorded history of a disability in order to make a 
more accurate evaluation.  See 38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Thus, the claims 
file must be made available for review by the examiner in 
conjunction with reexamination.

The medical evidence of record indicates that the veteran 
underwent left knee surgery in September 1998, after his VA 
orthopedic examination earlier that month and, as another VA 
orthopedic has not been performed since September 1998, it is 
not clear what impact, if any, the surgery had on the 
functional impairment relative to his service-connected left 
knee disability.  

Moreover, at his July 2000 Travel Board hearing, the veteran 
testified that the symptoms and impairment associated with 
his service-connected left and right knee disabilities 
increased in severity since the last VA orthopedic 
examination in September 1998, as he had constant pain, 
increasing in severity and persistence when he engaged in 
strenuous physical activity, and that he was wearing knee 
braces "most of the time."

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  Thus, a thorough, contemporaneous VA orthopedic 
examination should be conducted to assess the current 
severity of the veteran's service-connected disabilities 
involving each knee, addressing the extent of any functional 
impairment, including during flare-ups of symptoms in 
relation to objective manifestations of the disabilities.  
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and dates 
of treatment of all medical care 
providers who treated him in association 
with his bilateral knee disabilities 
since April 1998.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all relevant 
VA or private reports of medical 
treatment (not already of record) should 
be obtained by the RO and added to the 
claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected left 
and right knee disabilities.  The 
examination report should include a 
description of all pertinent symptoms 
and clinical findings, and an assessment 
of the resulting functional impairment.  
All findings should be recorded.  The 
entire claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and 
the examination report should so reflect 
this fact.  The examiner should elicit 
all of the veteran's subjective 
complaints concerning his service-
connected bilateral knee disabilities 
and provide an opinion as to whether 
there is adequate pathology present to 
support each subjective complaint of 
pain.  The examiner should comment on 
the severity of the manifestations 
relative to the veteran's ability to 
function in the employment arena, and 
should also comment on whether there are 
objective indications of the extent of 
the veteran's pain, such as visible 
manifestations on movement of each knee 
and functional impairment due to pain.  

3.  The RO review of the veteran's 
claims should include in its 
readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59, and should specifically 
document consideration of 38 C.F.R. 
§ 3.321(b)(1) (1999).  See Floyd v. 
Brown, 9 Vet. App. 88 (1996) (the Board 
is precluded from assigning an 
extraschedular rating in the first 
instance).

4.  The RO should carefully review the 
examination report and other development 
requested above to ensure compliance 
with this remand.  If any development 
requested above is not accomplished, 
remedial action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


